
	

113 S2286 IS: Cutting Contractor Use and Taxpayer Savings Act of 2014
U.S. Senate
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2286
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2014
			Mr. Walsh introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To provide for greater oversight of Department of Defense service contracts.
	
	
		1.Short title
			This Act may be cited as the
		  Cutting Contractor Use and Taxpayer Savings Act of 2014.
		2.FindingsCongress makes the following findings:(1)Since 2002, the Department of Defense has spent more than $2,000,000,000,000 on service
			 contractors.(2)The decade-long trend of outsourcing work has created a shadow government of service contractors
			 that are largely dependent on the taxpayers as their sole source of
			 revenue.(3)Studies show that service contractors can cost taxpayers up to twice what it costs for members of
			 the Armed Forces to perform the work.(4)In 2013, the Department of Defense spent nearly $180,000,000,000 on service contractors, making it
			 the largest buyer of services in the Federal Government.(5)Approximately 30 percent of the intelligence community workforce is made up of service contractors,
			 employees that work for companies whose primary goal is to
			 make a profit and have never sworn an oath to defend and protect the
			 United States.(6)Since 2002, Congress has repeatedly enacted legislation to improve the Department of Defense's
			 management of service contractors. However, in 2013 the
			 Government Accountability Office (GAO) found that, while the Department
			 has taken action to address such legislative requirements, there are no
			 metrics in place to determine the effects of those actions.3.Inspector General analysis of service contractor inventory(a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the
			 Inspector General of the Department of Defense shall submit to the
			 congressional defense committees a comprehensive  analysis of the global
			 inventory  Department of Defense service contractors.(b)ElementsThe analysis required under subsection (a) shall include the following elements:(1)A comprehensive inventory of Department of Defense service contractors.(2)An analysis of the types of service contracts that were significantly expanded after fiscal year
			 2002.(3)Identification of redundancies in the inventory.(c)Public availabilityThe analysis required under subsection (a) shall be made publically available.4.Defense Contract Audit Agency reporting on service contracts(a)AuditsThe Defense Contract Audit Agency, in conducting audits of defense contracts, shall distinguish
			 service contracts in its analysis, including by distinguishing the
			 percentage of payment awarded	for service elements on contracts
			 containing both manufacturing and service elements.(b)ReportingNot later than 180 days after the date of the enactment of this Act, and annually thereafter,  the
			 Defense Contract Audit Agency shall submit to the congressional defense
			 committees a report containing its findings pursuant to subsection (a). 
			 The report shall be made publically available.5.Service acquisition improvement plan(a)Plan requiredNot later than 180 days after the date of the enactment of this Act, the Under Secretary of Defense
			 for Acquisition, Technology and Logistics shall, in consultation with the
			 senior services managers of the military departments, submit to the
			 congressional defense committees a plan to improve the acquisition of
			 services by the Department of Defense.(b)ElementsThe plan required under subsection (a) shall include the following elements:(1)Baseline data on the status of service acquisition, including budget and spending data on services
			 by volume, type, and location.(2)Specific goals for improving service acquisition.(3)Metrics to assess progress in meeting the goals outlined under paragraph (2).6.Reporting on use of service contracts by intelligence community(a)Annual reportNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the
			 Director of National Intelligence shall submit to the congressional
			 defense committees and the Select Committee on Intelligence of the Senate
			 and the Permanent Select Committee on Intelligence of the House of
			 Representatives a report with an inventory of service contractors used by
			 each element
			 of the intelligence community (as defined in section 3 of the National
			 Security Act of 1947 (50 U.S.C. 3003)).(b)FormThe report required under subsection (a) may be submitted in classified form, but shall contain an
			 unclassified summary including the total amount expended by each element
			 of the intelligence community on service contracts.7.Limitation on allowable government contractor compensation costs(a)Limitation(1)Civilian contractsParagraph (16) of section 4304(a) of title 41, United States Code, is amended to read as follows:(16)Costs of compensation of contractor and subcontractor employees for a fiscal year, regardless of
			 the contract funding source, to the extent that such compensation exceeds
			 the annual salary of the President as determined under section 102 of
			 title 3, except that the head of an executive agency may establish one or
			 more narrowly targeted exceptions for scientists, engineers, or other
			 specialists upon a determination that such exceptions are needed to ensure
			 that the executive agency has continued access to needed skills and
			 capabilities..(2)Defense contractsSubparagraph (P) of section 2324(e)(1) of title 10, United States Code, is amended to read as
			 follows:(P)Costs of compensation of contractor and subcontractor employees for a fiscal year, regardless of
			 the contract funding source, to the extent that such compensation exceeds
			 the annual salary of the President as determined under section 102 of
			 title 3, except that the head of an executive agency may establish one or
			 more narrowly targeted exceptions for scientists, engineers, or other
			 specialists upon a determination that such exceptions are needed to ensure
			 that the executive agency has continued access to needed skills and
			 capabilities..(b)Conforming amendments(1)RepealSection 1127 of title 41, United States Code, is repealed.(2)Clerical amendmentThe table of sections at the beginning of chapter 11 of  such title is amended by striking the item
			 relating to section 1127.(c)ApplicabilityThis section and the amendments made by this section shall apply only with respect to costs of
			 compensation incurred under contracts entered into on or after the date
			 that is 180 days after the date of the enactment of this Act.(d)Reports(1)In generalNot later than 60 days after the end of each fiscal year, the Director of the Office of Management
			 and Budget shall submit a report on contractor compensation to—(A)the Committee on Armed Services of the Senate;(B)the Committee on Armed Services of the House of Representatives;(C)the Committee on Homeland Security and Governmental Affairs of the Senate;(D)the Committee on Oversight and Government Reform of the House of Representatives;(E)the Committee on Appropriations of the Senate; and(F)the Committee on Appropriations of the House of Representatives.(2)ElementsThe report required under paragraph (1) shall include—(A)the total number of contractor employees, by executive agency, in the narrowly targeted exception
			 positions described in section 4304(a)(16) of title 41, United States Code
			 (as amended by subsection (a)(1)), and section 2324(e)(1)(P) of title 10,
			 United States Code (as amended by subsection (a)(2)),	during the
			 preceding fiscal year;(B)the taxpayer-funded compensation amounts received by each contractor employee in a narrowly
			 targeted exception position during such fiscal year; and(C)the duties and services performed by contractor employees in the narrowly targeted exception
			 positions during such fiscal year.8.Reduction in service contract spending(a)Three-Year requirement(1)LimitationThe aggregate amount obligated and expended by the Department of Defense  for service contracts in
			 fiscal years beginning after September 30, 2017, may not
			 exceed the lesser of—(A)the amount equal to 67 percent of the aggregate amount expended for service contracts in fiscal
			 year 2014; or(B)the amount equal to 67 percent of the amount appropriated for the Department of Defense for the
			 current fiscal
			 year and available for service contracts.(2)Inapplicability of limitationThe limitation in paragraph (1)(B) shall not apply if the Secretary of Defense certifies to
			 Congress in writing that the aggregate amount to be obligated and expended
			 by the Department of Defense in such  fiscal year for service contracts
			 will not exceed the amount specified in paragraph (1)(A).(b)Ten-Year requirementThe amount obligated and  expended by the Department of Defense  on service contracts in 
			 fiscal
			 years beginning after September 30, 2024, may not exceed the amount
			 obligated or expended by the Department of Defense on service contracts
			 in  fiscal year 2002 (adjusted for inflation).9.Congressional defense committees definedIn this Act, the term congressional defense committees has the meaning given the term in section 101(a)(16) of title 10, United States Code.
		
